IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 36574

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 453
                                                )
       Plaintiff-Respondent,                    )     Filed: May 6, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JOHN D. ALLEN,                                  )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       John D. Allen pled guilty to lewd conduct with a minor under sixteen. I.C. § 18-1508. In
exchange for his guilty plea, additional charges and an allegation that Allen was a persistent
violator were dismissed. The district court sentenced Allen to a unified term of twenty years,
with a minimum period of confinement of seven years. Allen filed an I.C.R. 35 motion, which
the district court denied. Allen appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the

                                               1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Allen’s Rule 35 motion, we conclude no
abuse of discretion has been shown.   Therefore, the district court’s order denying Allen’s
Rule 35 motion is affirmed.




                                            2